     Case 2:21-cv-00566-KJD-EJY Document 4 Filed 06/15/21 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     THOMAS SUPRANOVICH,                                Case No. 2:21-cv-00566-KJD-EJY

10                                     Petitioner,                     ORDER
             v.
11
      WILLIAM HUTCHINGS, et al.,
12
                                   Respondents.
13

14          Thomas Supranovich has submitted a pro se 28 U.S.C. § 2254 habeas corpus

15   petition but he has failed to submit an application to proceed in forma pauperis or pay

16   the filing fee. Accordingly, this matter has not been properly commenced. 28 U.S.C. §

17   1915(a)(2) and Local Rule LSR1-2.

18          The petition, therefore, is dismissed without prejudice to petitioner filing a new

19   federal habeas petition, in a new case with a new case number and a new, completed

20   application to proceed in forma pauperis with the required financial information or the

21   $5.00 filing fee.

22          IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF

23   No. 1-1).

24          IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as

25   improperly commenced.

26          IT IS FURTHER ORDERED that a certificate of appealability is denied.

27

28
                                                     1
     Case 2:21-cv-00566-KJD-EJY Document 4 Filed 06/15/21 Page 2 of 2



1
            IT IS FURTHER ORDERED that the Clerk send to petitioner a copy of the court’s
2
     form petition, the form application to proceed in forma pauperis with instructions, and
3
     one copy of the papers he filed in this case.
4
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
5
     this case.
6

7                   June
            DATED: 18 May15, 2021.
                          2021.

8

9                                                    KENT J. DAWSON
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
